Citation Nr: 1733352	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-26 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a left knee disability.  

2. Entitlement to service connection for a right knee disability, to include right knee internal derangement status post arthroscopic surgeries for meniscus tear with scars.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran's claim for a right knee disability was initially characterized as service connection for right knee internal derangement status post arthroscopic surgeries for meniscus tear with scars.  However, the United States Court of Appeals for Veteran Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptoms, regardless of how those symptoms are diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has broadened and recharacterized this issue as is reflected on the title page.

The Veteran submitted a claim dated in February 2017 for the issue of service connection for a left ankle disability.  Although this claim included other issues that were adjudicated in a May 2017 rating decision, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The Board also notes that in June 2017 the Veteran filed a notice of disagreement (NOD) with the May 2017 rating decision.  A statement of the case (SOC) has not yet been issued in response.  Ordinarily, the claim would be remanded for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, it appears the RO recently acknowledged the Veteran's NOD and additional action is pending. See June 2017 notice letter to Veteran (acknowledging the receipt of his June 2017 NOD).  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

Finally, regarding the May 2017 rating decision and June 2017 NOD, the Board notes that included in the rating decision were the issues of entitlement to service connection for a left knee disability and whether new and material had been received to reopen a claim for service connection for a right knee disability.  The Veteran then filed an NOD with the denial of service connection for a left knee disability.  However, the Veteran had previously perfected an appeal as to both issues, and they are the subject of this current remand.  Thus, an SOC that addresses the Veteran's June 2017 NOD as to the issue of entitlement to service connection for a left knee disability is not necessary. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, however a remand is necessary for the following reasons to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, on VA examination in April 2013 the examiner opined that the Veteran's right knee disability was not related to service based on the rationale that the Veteran did not have any service treatment records substantiating a right knee injury during service.  However, service treatment records show that in September 1971 the Veteran fell on his right knee while paying football.  The Court has found that a medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Second, the April 2013 VA examination report shows that the Veteran reported that he had problems with his left knee as a result of compensating for the right knee disability.  He has not been afforded a VA examination to address the nature and etiology of his left knee disability.  The Board notes that he has diagnoses of degenerative joint disease of the left knee and osteoarthritis of the right knee.  See, e.g, VA treatment records dated in March 2017 and September 2015.  The evidence also shows that beginning in 2005 the Veteran incurred work related injuries to both knees, had meniscal tears, and underwent multiple surgeries on both knees to include meniscectomies.  Se, e.g, private treatment records dated in April 2008, October 2008, and November 2010.  

Third, the Veteran also contends that his right knee and left knee problems are due to his service-connected bilateral flat feet with plantar fascitis.  See September 2013 Form 9 Appeal, see also July 2016 NOD (regarding an increased rating claim for flat feet with plantar fascitis, which is not currently before the Board).  

For the above reasons, the Veteran should be afforded a VA examination to determine the nature and etiology of his right knee disability and left knee disability to include whether they are secondary to a service-connected disability.  

Lastly, VA treatment records in September 2016 show that the Veteran was receiving Social Security Disability Income.  Thus there may be records with the Social Security Administration (SSA) that are pertinent to the issues on appeal, and an attempt should be made to associate them with his VA claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate all pertinent SSA records (decision(s) and supporting medical records) with the Veteran's VA claims file.  Follow the 38 C.F.R. 
§ 3.159(c) procedures for obtaining these records.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA examination of the knees.  The examiner must review the claims file (to include this remand).  Any necessary studies or tests should be conducted.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following:
   
a.) Identify/diagnose all current disabilities of the right knee and left knee.  

b.) For each identified right knee disability and left knee disability the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  The examiner is asked to address the Veteran's contentions that his right knee problems began in service in September 1971 and that he hurt both knees during service.  See June 2013 notice of disagreement and September 2013 Form 9 Appeal.  The examiner is advised that service treatment records in September 1971 show that the Veteran injured his right knee during service playing football.  

c.) For each diagnosed right knee disability the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that such disability was either caused or aggravated by the Veteran's service-connected bilateral flat feet with plantar fascitis.  If so, the examiner should identify the degree of impairment that is due to such aggravation.  

d.) For each diagnosed left knee disability the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that such disability was either caused or aggravated by the Veteran's right knee disability and/or by the service-connected bilateral flat feet with plantar fascitis.  If so, the examiner should provide the diagnosis of the right knee disability causing or aggravating the left knee disability and should identify the degree of impairment that is due to such aggravation by the right knee disability and/or the service-connected bilateral flat feet with plantar fascitis.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  For all opinions rendered, the examiner must explain the rationale.  If the examiner is unable to provide an opinion he or she should explain why.  

3. Review the medical opinions/examinations obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4. Thereafter, readjudicate the issues currently on appeal, as are listed on the title page.  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

